                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION



In re:                                        Case No. 17-17361-aih

RICHARD M. OSBORNE,                           Chapter 11

                     Debtor.                  Judge Arthur I. Harris


         FIRST NATIONAL BANK OF PENNSYLVANIA’S RESPONSE TO
         THE SUPPLEMENTAL VERIFIED STATEMENT OF WILLIAM T.
           WULIGER IN SUPPORT OF THE MOTION OF DEBTOR TO
                   EMPLOY WILLIAM T. WULIGER, ESQ.
                    AS SPECIAL COUNSEL [dkt # 373]

         Creditor First National Bank of Pennsylvania (“FNBPA”), successor by merger

to Park View Federal Savings Bank, by and through its undersigned counsel, files this

response (“Objection”) to the Supplemental Verified Statement of William T. Wuliger

in Support of Motion of Richard M. Osborne, Sr, Debtor in Possession to Employ

William T. Wuliger, Esq. as Special Counsel [dkt # 373] (the “Supplement”). In

support of its Objection, FNBPA states as follows:

                                    BACKGROUND

         1.    On December 17, 2017, Debtor filed his voluntary petition for relief under

title 11 of chapter 11 of the United States Code (the “Bankruptcy Code”).

         2.    On October 16, 2018, Debtor filed a motion seeking to employ William T.

Wuliger as special counsel for the following matters: (a) the Gas Natural law suit; (b) the

Masco Estate; (c) the Gorman claim; the (d) the Greg Osborne claim; and (e) the appeal

of the judgment in favor of FNB [dkt # 266] (the “Application to Employ”).




17-17361-aih    Doc 384    FILED 02/08/19     ENTERED 02/08/19 17:10:30        Page 1 of 9
       3.      On November 2, 2018, FNBPA filed its initial objection to the Application

to Employ [dkt. # 283] (the “Initial Objection”) because Mr. Wuliger failed to make

the disclosures required under Rule 2014(a) of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and because Mr. Wuliger does not satisfy the

criteria for employment pursuant to section 327(e) of the Bankruptcy Code.

       4.      The Court conducted hearings on the Application to Employ and the Initial

Objection on December 4, 2018, and January 8, 2019, respectively. At the hearing on

December 4, 2018, counsel for the Debtor (i) clarified that the Debtor was seeking to

employ Mr. Wuliger as special counsel solely with respect to the continuation of

litigation against Gas Natural, and (ii) stated that Mr. Wuliger had agreed to represent

the Debtor in the Gas Natural litigation on a contingent fee basis.

       5.      On January 2, 2019, the Debtor filed a Supplemental Brief in Support of

Motion of Richard M. Osborne, Sr. . . to Employ William T. Wuliger As Special

Counsel [dkt. # 328] (the “Supplemental Brief”). In the Supplemental Brief, the

Debtor provided the status of the forty (40) cases in which Mr. Wuliger represented the

Debtor and/or his affiliated entities identified by FNBPA in its Initial Objection.

       6.      At the hearing on January 8, 2019, counsel for FNBPA and the United

States Trustee argued that neither the Debtor nor Mr. Wuliger had made the requisite

disclosures pursuant to Bankruptcy Rule 2014, and counsel for FNBPA reiterated its

position that Mr. Wuliger should not be employed as special counsel because he does

not meet the requirements for retention under section 327(e) of the Bankruptcy Code

because he has a conflict of interest with the Debtor with respect to the Gas Natural

litigation (i.e., the litigation for which he seeks to be employed as special counsel in this

chapter 11 case).


                                             2

17-17361-aih    Doc 384    FILED 02/08/19        ENTERED 02/08/19 17:10:30       Page 2 of 9
       7.      Following the hearing on January 8, 2019, the Court entered and order

holding the Application to Employ in abeyance until the Debtor or Mr. Wuliger filed

supplemental disclosures and requiring the Debtor or Mr. Wuliger to explain the

contingent fee agreement and the status of Mr. Wuliger’s separate claims in the Gas

Natural ligitation [dkt #343]. Specifically, the Court noted that it was unclear whether

Mr. Wuliger “intends to (1) waive any assignment, withdraw the motion to intervene,

and represent only the Debtor; (2) represent all Plaintiffs jointly including himself as a

potential intervenor and take only a one third fee of all funds recovered, but take no

personal recovery; or (3) do something else.”

       8.      On January 29, 2019, Mr. Wuliger filed the Supplement.

                       FNBPA’S CONTINUNED OBJECTION

       9.      FNBPA continues to object to the Application to Employ for at least two

reasons—because Mr. Wuliger still has not made the disclosures required by

Bankruptcy Rule 2014(a), and despite his purported intent to “waive” the assignment

he took of a portion of the Debtor’s claim in the Gas Natural litigation, he still does not

qualify for retention under section 327(e).

       a.      Mr. Wuliger still has not made the disclosures required by Bankruptcy
               Rule 2014(a).

       10.     Even after signing and filing the Supplement, Mr. Wuliger still has not

made the disclosures he is required to make pursuant to Bankruptcy Rule 2014(a) and

that he has been ordered by this Court to provide. Specifically, Rule 2014(a) provides

that an application to employ an attorney (or any other professional)            “shall be

accompanied by a verified statement of the person to be employed setting forth the

person’s connections with the debtor, creditors, any other party in interest, their




                                              3

17-17361-aih    Doc 384    FILED 02/08/19         ENTERED 02/08/19 17:10:30    Page 3 of 9
respective attorneys and accountants, the United States trustee, or any person

employed in the office of the United States trustee.” F. R. Bankr. P. 2014(a).

      11.      Following the hearing on January 8, 2019, the Court ordered Mr. Wuliger

to make supplemental disclosures as none of the Application to Employ, the affidavit of

William T. Wuliger submitted with the Application to Employ, or the Supplemental

Brief provided the required disclosures. However, the Supplement likewise does not

provide the required disclosures. Instead, it merely lists the same forty (40) cases first

identified by FNBPA in its Initial Objection and provides no further information than

previously provided in the Supplemental Brief (which was simply a brief narrative

description of the status of each of those cases). In fact, the language used in the

Supplement with respect to those 40 cases appears to be identical to that used in the

Supplemental Brief previously filed by Debtor’s counsel.

      12.       Importantly, Mr. Wuliger still has not expressly disclosed the security

interests that he has taken against the Debtor and its affiliates or any other or further

connections that he may have with the Debtor, the Debtor’s creditors (including the

Debtor’s affiliates that are creditors of the Debtor), or other parties in interest.

Bankruptcy Rule 2014 requires Mr. Wuliger to disclose all of the connections he has to

the Debtor, his creditors or other parties in interest—not just the connections Mr.

Wuliger chooses to disclose—or better yet is forced to disclose because someone other

than Mr. Wuliger has discovered such connections and brought them to the Court’s

attention. Moreover, Mr. Wuliger has had numerous opportunities to cure his previous

failures to comply with the Bankruptcy Rules, but he has not taken advantage of those

opportunities. And, this Court should not approve the retention of a professional who




                                            4

17-17361-aih    Doc 384    FILED 02/08/19       ENTERED 02/08/19 17:10:30        Page 4 of 9
refuses to comply with, and in fact manifestly ignores, the Bankruptcy Code and its

Rules.

         b.    Mr. Wuliger does not qualify for retention under section 327(e) the
               Bankruptcy Code.

         13.   FNBPA also submits that with respect to the Gas Natural litigation, Mr.

Wuliger has a disqualifying conflict of interest with the Debtor and, therefore, he does

not qualify for retention under section 327(e) of the Bankruptcy Code. Section 327(e) of

the Bankruptcy Code specifically provides, in pertinent part, that Debtor “with the

court's approval, may employ, for a specified special purpose, other than to represent

the trustee in conducting the case, an attorney that has represented the debtor, if in the

best interest of the estate, and if such attorney does not represent or hold any

interest adverse to the debtor or to the estate with respect to the matter on

which such attorney is to be employed.” (Emphasis added).

         14.   In the Application to Employ and the Supplement, Mr. Wuilger admits

that he had been representing the Debtor in litigation against Gas Natural to collect the

amount Gas Natural agreed to pay to the Debtor pursuant to a settlement agreement

while simultaneously pursuing a claim to those funds on his own behalf in the same

litigation. Specifically, the Debtor allegedly assigned to Wuliger $400,000 of the

amount allegedly owed to the Debtor by Gas Natural as compensation for accrued and

unpaid legal fees on various pre-petition matters (the “Assignment”). As such, Mr.

Wuliger has acquired a proprietary interest in the subject matter of the Gas Natural

litigation. Mr. Wuliger even filed a Motion for Leave to Intervene (the “Motion to

Intervene”) on his own behalf to assert that proprietary interest. A true and correct

copy of the Motion to Intervene is attached hereto as Exhibit A.




                                            5

17-17361-aih    Doc 384    FILED 02/08/19       ENTERED 02/08/19 17:10:30      Page 5 of 9
       15.     According to Rule 1.8 of the Ohio Rules of Professional Conduct dealing

with conflicts of interest, it is impermissible for an attorney to acquire a proprietary

interest in the cause of action or subject matter of litigation the attorney is conducting

for a client. Specifically, Rule 1.8(i) of the Ohio Rules of Professional Conduct provides as

follows:

               A lawyer shall not acquire a proprietary interest in the cause of action or
               subject matter of litigation the lawyer is conducting for a client, except
               that the lawyer may do either of the following: (1) acquire a lien
               authorized by law to secure the lawyer’s fee or expenses; or (2) contract
               with a client for a reasonable contingent fee in a civil case.

The comments to Rule 1.8 of the Ohio Rules of Professional Conduct, further explain that:

               division (i) states the traditional general rule that lawyers are prohibited
               from acquiring a proprietary interest in litigation. The general rule has its
               basis in common law champerty and maintenance and is designed to
               avoid giving the lawyer too great an interest in the representation. In
               addition, when the lawyer acquires an ownership interest in the subject of
               the representation, it will be more difficult for a client to discharge the
               lawyer if the client so desires.

       16.     In this instance, Mr. Wuliger took an assignment of a portion of the

amounts allegedly owed to the Debtor by Gas Natural. Consequently, Mr. Wuliger has

taken an action that is expressly prohibited by the Rule 1.8(i) of the Ohio Rules of

Professional Conduct for which he could be disqualified and/or disciplined. See, e.g.,

Office of Disciplinary Counsel v. Williams, 51 Ohio St.3d 36 (1990); Office of

Disciplinary Counsel v. Manogg, 74 Ohio St. 3d 213, 216-17 (1996).

       17.     In the Supplement, Mr. Wuliger states that if he is employed as counsel to

represent the Debtor in the collection of the Gas Natural settlement, then he will

“waive” the Assignment. FNBPA respectfully submits that Mr. Wuliger’s agreement to

waive the Assignment and instead take a contingent fee is merely an attempt to

circumvent the consequences of the action he has already taken; however, it does not


                                                6

17-17361-aih     Doc 384     FILED 02/08/19         ENTERED 02/08/19 17:10:30         Page 6 of 9
cure his conflict of interest with the Debtor. Mr. Wuliger did not simply take an

assignment that potentially could be waived. He took a further step to assert his

interest in the amounts owed to the Debtor by Gas Natural. That is, he also has moved

to intervene in the Gas Natural litigation on his own behalf, asserting a proprietary

interest in the litigation.

       18.     In the motion to intervene filed with the state court, Mr. Wuliger fully

admits he has an interest in the subject matter of the Gas Natural litigation and

attempts to insert himself as a party in that litigation. See Exhibit A, Motion to

Intervene, at page 4. Specifically, Mr. Wuliger states as follows: “Wuliger claims a

legally protectable interest in the property or transaction that is the subject of the

action (i.e. money owned under the Settlement). . . . Wuliger is also an intended

beneficiary of the Settlement as it requires payment of his unpaid legal fees from his

representation of Osborne.”

       19.     This Court should not permit Mr. Wuliger to “undo” his otherwise

impermissible actions by converting the Assignment into a contingent fee arrangement.

Accordingly, this Court should not approve Mr. Wuliger employment as special counsel.

       WHEREAS, FNB respectfully requests the entry of an order denying the

Application to Employ, and granting to FNBPA all other and further relief as is just and

proper.




                                               7

17-17361-aih     Doc 384      FILED 02/08/19       ENTERED 02/08/19 17:10:30   Page 7 of 9
Dated: February 8, 2019               Respectfully submitted,

                                      /s/Nathaniel R. Sinn
                                      Matthew H. Matheney (0069974)
                                      Gregory P. Amend (0081247)
                                      Nathaniel R. Sinn (0088467)
                                      Heather E. Heberlein (0083828)
                                      Buckingham, Doolittle & Burroughs, LLC
                                      1375 E. 9th Street, Suite 1700
                                      Cleveland, Ohio 44114
                                      Telephone: (216) 621-5300
                                      Facsimile: (216) 621-5440
                                      Email: mmatheney@bdblaw.com
                                             gamend@bdblaw.com
                                             nsinn@bdblaw.com
                                             hheberlein@bdblaw.com

                                      COUNSEL FOR FIRST NATIONAL BANK OF
                                      PENNSYLVANIA




                                           8

17-17361-aih   Doc 384    FILED 02/08/19       ENTERED 02/08/19 17:10:30   Page 8 of 9
                           CERTIFICATE OF SERVICE

       The undersigned certifies that on February 8, 2019, a true and correct copy
of the foregoing was served via the Court’s electronic case filing system on the
following who are listed on the Court’s Electronic Mail Notice List:

         Gregory P. Amend: gamend@bdblaw.com
         Alison Archer: alison.archer@ohioattorneygeneral.gov
         Adam S. Baker: abakerlaw@sbcglobal.net
         Austin B. Barnes III: abarnes@sandu-law.com
         Robert D. Barr: rbarr@koehler.law
         David T. Brady: dbrady@sandu-law.com
         LeAnn E. Covey: lcovey@clunkhoose.com
         Gregory M. Dennin: greg@gmdlplaw.com
         Glenn Forbes: bankruptcy@geflaw.net
         Stephen R. Franks: amps@manleydeas.com
         Stephen John Futterer: sjfutterer@sbcglobal.net
         Heather E. Heberlein: hheberlein@bdblaw.com
         Stephen D. Hobt: shobt@aol.com
         Christopher J. Klym: bk@hhkwlaw.com
         Matthew H. Matheney: mmatheney@bdblaw.com
         Kelly Neal: kelly.neal@bipc.com
         David M. Nuemann: dnuemann@meyersroman.com
         Timothy P. Palmer: timothy.palmer@bipc.com
         Kirk W. Roessler: kroessler@walterhav.com
         John J. Rutter: jrutter@ralaw.com
         Frederic P. Schwieg: fschwieg@schwieglaw.com
         Michael J. Sikora, III: msikora@sikoralaw.com
         Andrew M. Tomko: atomko@sandhu-law.com
         Jeffrey C. Toole: toole@buckleyking.com
         Michael S. Tucker: mtucker@ulmer.com
         Maria D. Giannirakis: maria.d.giannirakis@usdoj.gov
         Scott R. Belhorn: Scott.R.Belhorn@usdoj.gov


                                                /s/ Nathaniel R. Sinn
                                                Nathaniel R. Sinn (0088467)




                                          9

17-17361-aih   Doc 384   FILED 02/08/19       ENTERED 02/08/19 17:10:30       Page 9 of 9
